 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                             DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA,              Case No. 3:15-cr-00061-HDM-WGC
                                            Case No. 3:19-cv-00371-HDM
12                         Plaintiff,
          v.
13                                          ORDER
     BRIAN FOX,
14
                           Defendant.
15

16        Before the court is defendant Brian Fox’s (“Fox”) motion to

17   vacate, correct, or set aside sentence pursuant to 28 U.S.C. § 2255

18   (ECF No. 856). The government has opposed (ECF No. 868), and Fox

19   has replied (ECF Nos. 885 & 887).

20   I. Background

21        On July 28, 2015, Fox was arrested by state authorities when

22   he was found in possession of marijuana and 314 grams of pure

23   methamphetamine, as confirmed by a DEA laboratory. He posted bail

24   on August 3, 2015, and two days later was charged in a federal

25   indictment with several controlled-substances-related offenses.

26   (ECF No. 1). Although an arrest warrant was issued, it was nearly

27   two years before Fox was apprehended. (ECF No. 545).

28


                                        1
 1          On November 29, 2017, pursuant to an agreement, Fox entered

 2   a    plea   to    guilty      to     Count    Eight      of     the   second   superseding

 3   indictment. 1         Count       Eight   charged        possession     with    intent     to

 4   distribute at least 50 grams of actual methamphetamine in violation

 5   of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii). (ECF Nos. 221,

 6   601 & 606). Pursuant to the agreement, the remaining charges

 7   against Fox would be dismissed and the parties were free to argue

 8   for    or     against     application         of     the      obstruction      of     justice

 9   enhancement under U.S.S.G. § 3C1.1. (ECF No. 601 at 6). The

10   agreement also provided that the government would recommend a low-

11   end sentence so long as Fox did not seek a sentence below his

12   Guidelines       range       as    calculated       by    the    court.   The       agreement

13   specifically provided that if Fox chose to argue for a below-

14   Guidelines sentence, including for the statutory minimum of ten

15   years, the government would not be bound by that promise. (ECF No.

16   601 at 5, 10).

17          At the time Fox changed his plea, he acknowledged that he was

18   pleading guilty to possession with intent to distribute at least

19   50 grams of actual methamphetamine, that the government would have

20   to    prove      he    had        possessed    at     least      50    grams    of     actual

21   methamphetamine, and that he in fact possessed at least 50 grams

22   of methamphetamine. (ECF No. 720 (Tr. 4-5, 7-8, 25)).                           He further

23   agreed that the facts contained in his plea agreement on pages 3

24   to 4 were true to the best of his knowledge. (Id. at 8). The court

25   explained to Fox that in entering his plea, he was waiving several

26

27   1 Before his arrest, the indictment was superseded two times. Fox was charged
     in in Counts One, Two, Eight and Nine of the second superseding indictment.
28   (ECF No. 221).


                                                    2
 1   important Constitutional rights, including any defenses he might

 2   have had to the offense (Id. at 5-6).

 3          Fox indicated that he understood that while he was free to

 4   argue for a below-Guidelines sentence, the government would not be

 5   bound to recommend a low-end sentence if he did so. (Id. at 15-

 6   16). He understood that the obstruction of justice enhancement

 7   might apply, that his adjusted offense level could be 29 or 31,

 8   and that his Guidelines range could be as high as 188 to 235 months

 9   if he were to receive the enhancement and have a criminal history

10   category of VI. (Id. at 8-9, 12). The court advised Fox that his

11   criminal history category was likely to be high due to his record.

12   (Id. at 13).

13          Fox also acknowledged -- and the court twice explained – the

14   appellate waiver, and the fact that under it Fox would not be

15   allowed to appeal any sentence that fell within or below the

16   Guidelines range. (Id. at 19-21, 23-24).

17          The court repeatedly asked Fox if he read and understood the

18   plea agreement or if he had any questions about the agreement, and

19   each   time   Fox   indicated    he   had   no   questions   and   understood

20   everything. (Id. at 3, 4, 12-13, 19). Fox indicated -- five

21   separate times -- that no one, including his counsel, had promised

22   him anything other than what was in the agreement itself. (Id. at

23   3, 19, 21, 22). And Fox acknowledged that he was entering his plea

24   freely and voluntarily, (id. at 21-22), and that no one had

25   threatened or forced him to plead guilty, (id. at 3, 22). The court

26   accepted   the   guilty   plea   as   having     been   entered    freely   and

27   voluntarily.

28


                                            3
 1         Prior to sentencing, defense counsel filed a memorandum in

 2   which he argued for a sentence of ten years. (ECF No. 665).                 While

 3   counsel also asserted that “Fox was not actively, deceitfully, and

 4   strategically hiding from the law as the PSR seems to indicate and

 5   as the United States will possibly argue at sentencing,” he did

 6   not explicitly raise any objection to the obstruction of justice

 7   enhancement. (Id. at 3). Nor, at sentencing, did counsel make such

 8   an argument. (ECF No. 721 (Tr. 2)). Instead, counsel repeated his

 9   arguments in favor of a ten-year sentence. (See id. at 3). During

10   allocution, Fox himself stated: “I’m asking that you sentence me

11   to the 10 years.” (Id. at 4).

12         The government, on the other hand, argued for application of

13   the   obstruction   enhancement,   and,       because   Fox   was       seeking   a

14   sentence   below    any   applicable       Guidelines   range,      a    high-end

15   sentence. (Id. at 5-7).

16         The court agreed that the enhancement was appropriate because

17
           the evidence is quite clear that [Fox] was well aware of
18         the charges. He had been arrested, been picked up by the
           State authorities, and then he was indicted. He was well
19         aware of the charges. He then absconded, left the
           jurisdiction. And it took almost two years, not quite
20         two years, but almost two years before he was
           apprehended. There was a substantial effort on the part
21         of the Marshal's Office to locate Mr. Fox, to bring him
           back. Other defendants had been before the Court for
22         some time who were jointly involved in the conspiracy
           and conduct that was the subject of substantial
23         litigation before this court, and Mr. Fox did not
           voluntarily surrender himself at any point during that
24         time. It required the officials to locate him and then
           bring him back into custody to face the charges here.
25         So, there is absolutely, crystal clear evidence that the
           adjustment for obstruction of justice is appropriate in
26         this case.
27   (Id. at 9-10). Calculating Fox’s total offense level as 31, with

28   a criminal history category of five, the court found a Guidelines


                                            4
 1   range of 168 months to 210 months applied. (Id. at 10-11). The

 2   court concluded that a sentence in the mid-range was appropriate,

 3   and therefore sentenced Fox to 174 months’ imprisonment. (Id. at

 4   13).

 5          Five days after entry of judgment, Fox filed a pro se notice

 6   of appeal. (ECF No. 670). Following appointment of new counsel for

 7   purposes of the appeal, the appeal was dismissed on counsel’s

 8   representation that no grounds for relief existed due to the valid

 9   appellate   waiver.   (ECF   No.    807).    The    instant     §   2255   motion

10   followed.

11   II. Standard

12          Pursuant to 28 U.S.C. § 2255, a federal inmate may move to

13   vacate, set aside, or correct his sentence if: (1) the sentence

14   was imposed in violation of the Constitution or laws of the United

15   States; (2) the court was without jurisdiction to impose the

16   sentence; (3) the sentence was in excess of the maximum authorized

17   by law; or (4) the sentence is otherwise subject to collateral

18   attack. Id. § 2255(a).

19          Fox raises primarily claims of ineffective assistance of

20   counsel. Ineffective assistance of counsel claims are governed by

21   Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

22   a petitioner must satisfy two prongs to obtain habeas relief—

23   deficient performance by counsel and prejudice. 466 U.S. at 687.

24   With respect to the performance prong, a petitioner must carry the

25   burden of demonstrating that his counsel’s performance was so

26   deficient    that   it   fell      below    an     “objective       standard   of

27   reasonableness.” Id. at 688. “‘Judicial scrutiny of counsel’s

28   performance must be highly deferential,’ and ‘a court must indulge


                                           5
 1   a strong presumption that counsel's conduct falls within the wide

 2   range     of   reasonable    professional          assistance.’”       Knowles    v.

 3   Mirzayance,     556   U.S.   111,    124       (2009)    (citation    omitted).   In

 4   assessing prejudice, the court “must ask if the defendant has met

 5   the burden of showing that the decision reached would reasonably

 6   likely have been different absent [counsel’s] errors.” Strickland,

 7   466 U.S. at 696.

 8   III. Analysis

 9           Fox advances, in effect, nine grounds for relief: 2 (1) trial

10   counsel was ineffective for failing to file a notice of appeal;

11   (2) trial counsel was ineffective for failing to communicate with

12   Fox after sentencing; (3) trial counsel was ineffective for failing

13   to challenge the obstruction of justice enhancement; (4) trial

14   counsel was ineffective for failing to argue that his criminal

15   history category was improperly calculated based on an allegedly

16   nonexistent     dishonorable        discharge;          (5)   trial   counsel     was

17   ineffective for failing to argue that the government had breached

18   the plea agreement by arguing for a high-end Guidelines sentence;

19   (6) trial counsel ineffectively advised Fox to ask for a 10-year

20   sentence; (7) the court violated Federal Rule of Criminal Procedure

21   when it failed to ask Fox if he had gone over his presentence

22   report (“PSR”) with his attorney; (8) his plea, including his

23   appellate waiver, was not knowing and voluntary; and (9) trial

24
     2 The court numbers the claims in the order they appear in Fox’s memorandum and
25
     supplement and not as listed on the § 2255 form. That is, Ground Five of the
26   form is listed as a claim that appellate counsel was ineffective. (See ECF No.
     856 at 9). However, the fifth ground for relief in the memorandum asserts trial
     counsel was ineffective for breaching the plea agreement. Appellate counsel’s
27   concession that the appellate waiver was valid and precluded consideration of
     Fox’s claims on appeal is more appropriately addressed in the context of Ground
28   Eight.


                                                6
 1   counsel was ineffective for failing to require the government to

 2   produce a lab report of the drugs he was charged with possessing.

 3   (See ECF No. 856).1

 4        A. Ground One

 5        In his first ground for relief, Fox asserts that trial counsel

 6   was ineffective for failing to file a notice of appeal.          He argues

 7   that counsel abandoned him after sentencing and ignored multiple

 8   requests to communicate, so he had to file his own pro se notice

 9   of appeal.

10        Despite   Fox’s    argument    that   prejudice   is   presumed    where

11   counsel failed to file a notice of appeal, that presumption cannot

12   apply where, as here, the defendant obtained a timely appeal.

13   There is no reasonable probability of a different outcome if

14   counsel had not been deficient – that is, if he had filed a notice

15   of appeal. That is because Fox had already obtained a timely

16   appeal,   albeit   on   his   own    initiative.   Because     Fox     cannot

17   demonstrate prejudice, he is not entitled to relief on the first

18   ground of his motion.

19        B. Ground Two

20        In his second ground for relief, Fox asserts that trial

21   counsel failed to communicate with him throughout the proceedings

22   and after sentencing, and merely pushed Fox to enter a guilty plea.

23   He asserts that communication would have enabled him to have a

24   broader understanding of the proceedings and more opportunity to

25   effectively communicate.

26        Fox does not identify any specific prejudice he suffered from

27   counsel’s alleged deficient performance.         He alleges only that he

28   would have better understood the proceedings. This is insufficient


                                          7
 1   to allege – or prove – that the outcome of the proceedings was

 2   reasonably    likely      to   have   been      different          had   counsel    better

 3   communicated. Fox is not therefore entitled to relief on the second

 4   ground of his motion.

 5        C. Ground Three

 6        In his third ground for relief, Fox asserts ineffective

 7   assistance of counsel and violation of his due process and equal

 8   protection rights based on counsel’s failure to argue against, and

 9   the court’s application of, the two-level obstruction of justice

10   enhancement. Fox argues that if counsel had argued this point,

11   there is a reasonable probability his adjusted offense level would

12   have been 29 instead of 31 and, consequently, that his sentencing

13   range would have been lower.

14        Under United States Sentencing Guidelines § 3C1.1, a two-

15   level enhancement applies if “the defendant willfully obstructed

16   or impeded, or attempted to obstruct or impede, the administration

17   of justice with respect to the investigation, prosecution, or

18   sentencing    of    the   instant         offense    of     conviction,       and    …   the

19   obstructive    conduct      related        to   …   the     defendant’s      offense      of

20   conviction    and   any    relevant        conduct;       or   …    a    closely    related

21   offense.” “[A]voiding or fleeing from arrest” is generally not

22   obstructive   conduct      under      §    3C1.1.     Id.      §   3C1.1   app.     n.5(D).

23   Escaping from custody or willfully failing to appear for a judicial

24   proceeding is obstructive conduct.                  Id. § 3C1.1 app. n.4(E).

25        The Ninth Circuit has held that the enhancement was not

26   properly applied where the defendants fled before arrest, although

27   they remained on the lam for nine months and knew they were wanted

28   during this time. United States v. Madera-Gallegos, 945 F.2d 264,


                                                 8
 1   268 (9th Cir. 1991). The enhancement was similarly improper where

 2   the defendant had fled the state while he was being investigated,

 3   but   before    he    was    indicted,          and    remained    out    of     state     –

 4   intentionally    using       aliases     to      avoid    detection       –    while     his

 5   codefendants were arraigned, pleaded guilty or went to trial.

 6   United States v. Stites, 56 F.3d 1020, 1026 (9th Cir. 1995), as

 7   amended (Aug. 2, 1995).           In contrast, the enhancement was properly

 8   applied where the defendant had already been arrested for the

 9   offense, was told he was a suspect in a criminal case and “knew

10   that he was expected to turn himself in, and then, after fleeing,

11   ‘played a cat-and-mouse game of avoiding the authorities.’” United

12   States v. Madera-Gallegos, 945 F.2d 264, 268 (9th Cir. 1991)

13   (discussing United States v. Mondello, 927 F.2d 1463, 1467 (9th

14   Cir. 1991)).

15         For the purpose of § 3C1.1, “‘custody’ need only involve some

16   degree of official control over a defendant such that a subsequent

17   evasion    amounts    to    more    than    mere       ‘avoiding   or     fleeing      from

18   arrest.’    Stated     differently,         the       defendant    must        have    been

19   submitted, willfully or otherwise, to the due process of law before

20   the obstruction adjustment can obtain.” United States v. Draper,

21   996 F.2d 982, 985–86 (9th Cir. 1993). Thus, the enhancement is

22   properly    applied    where       the     defendant      absconded       after       being

23   released on bond. See United States v. Giang, 2 F. App’x 837, 838

24   (9th Cir. 2001) (“The record shows, however, that Giang left the

25   country after (1) signing a document indicating that he was being

26   released    pursuant    to    a    bond;    (2)       surrendering    a       passport    in

27   anticipation    of     being      released       on    bond;   and      (3)     attending

28   proceedings wherein the constraints of bond release had been


                                                 9
 1   discussed. In light of these facts, the district court did not

 2   clearly err by imposing the obstruction of justice enhancement.”).

 3          Fox posted bail after his arrest by state authorities for the

 4   conduct    underlying    this    prosecution,       and    then    he    left   the

 5   jurisdiction. Over the course of the next two years, he moved back

 6   and forth among three states, using different phone numbers and,

 7   possibly, a fake I.D.

 8          Fox argues that because he was not under federal indictment

 9   when he fled and there is no evidence he knew of the federal

10   charges, his actions were nothing more than avoiding arrest, as in

11   Madera-Gallegos and Stites. The government argues that Mondello is

12   controlling because Fox fled after posting bail and engaged in

13   actions to avoid detection by authorities for nearly two years.

14          As in Mondello, Fox had been arrested before he fled, and he

15   made a concerted effort thereafter to avoid detection. The fact

16   Fox was arrested by state authorities and had not been federally

17   indicted when he fled is not dispositive.                 See United States v.

18   Lato, 934 F.2d 1080, 1082-83 (9th Cir. 1991) (“The following

19   commentary to section 3C1.1 supports the view that there is no

20   state-federal      distinction    for    obstruction       of    justice:    ‘This

21   section provides a sentence enhancement for a defendant who engages

22   in conduct calculated to mislead or deceive authorities....’ . .

23   . . There is no hint that the term ‘authorities’ was used with

24   reference to federal rather than state officials.”); see also

25   United States v. Roberts, 243 F.3d 235, 238–40 (6th Cir. 2001).

26   Although   Fox’s    apprehension    for      his   wrongdoing      was   initially

27   conducted by state authorities, he was eventually prosecuted for

28   that   conduct   on   federal    charges     instead.     A     sufficient   nexus


                                             10
 1   therefore exists between Fox’s obstructive conduct and the instant

 2   offense. Application of the obstruction enhancement under these

 3   circumstances was accordingly proper.

 4        Because the obstruction enhancement was properly applied, Fox

 5   can show neither deficient performance nor prejudice.               As such,

 6   Fox is not entitled to relief on his third ground for relief.

 7        D. Ground Four

 8        In his fourth ground for relief, Fox argues that his trial

 9   and appellate attorneys were ineffective for failing to argue that

10   his criminal history category was improperly calculated based on

11   a nonexistent dishonorable discharge. Fox asserts there was no

12   dishonorable discharge reflected in his PSR.              Fox refers to his

13   conviction in paragraph 80 of the PSR, from May 2010, arguing that

14   it shows he was honorably discharged from probation for that

15   offense. (See ECF No. 856 at 27 (referencing judgment of May 25,

16   2010)).

17        Fox’s argument is based first on an incorrect reading of his

18   PSR. The May 2010 conviction that he references (ECF No. 856 at

19   27) does in fact reflect that he was dishonorably discharged from

20   probation. Fox cannot therefore show deficient performance. While

21   it is true that Fox was honorably discharged from another of his

22   convictions –- that reflected in paragraph 77 -- for which he

23   received three criminal history points, whether the discharge was

24   dishonorable   or   not   plays   no    role   in   the   number   of   points

25   attributable to the conviction. (See U.S.S.G. §§ 4A1.1(a)(1) and

26   4A1.2(b)(1)). Thus, Fox cannot show either deficient performance

27   or prejudice from his attorneys’ failure to object on these grounds

28   and is not entitled to relief on the fourth ground of his motion.


                                            11
 1        E. Ground Five

 2        In his fifth ground for relief, Fox argues that the government

 3   breached the plea agreement by recommending a sentence above the

 4   low end of the Guidelines range, and that counsel was ineffective

 5   for failing to argue as much. The government argues that there was

 6   no breach of the plea agreement because the agreement explicitly

 7   allowed the government to argue for a higher sentence if Fox sought

 8   a below Guidelines sentence.

 9        Ground Five is without merit. As discussed above, the plea

10   agreement specifically provided that if Fox chose to argue for a

11   below-Guidelines sentence, the government was released from its

12   obligation to recommend a low-end sentence. It was neither a breach

13   by the defense to argue for a lower sentence nor a breach by the

14   government to argue for a higher sentence once he did. Fox’s

15   attorneys did not therefore perform deficiently for failing to

16   argue that the government had breached the plea agreement nor, for

17   the same reason, was Fox prejudiced by this failure.

18        Fox is not entitled to relief on his fifth ground for relief.

19        F. Ground Six

20        In his sixth ground for relief, Fox argues that trial counsel

21   was ineffective for advising him to seek a 10-year sentence despite

22   knowing that this would be a breach of the plea agreement and would

23   allow the government to argue for a higher than low-end sentence.

24        As just noted, it was not a breach of the plea agreement for

25   counsel to seek a below-Guidelines sentence. It was a choice,

26   however, that did open the defense up to the possibility that the

27   government would seek a high-end sentence, which is what ultimately

28   happened. In order to obtain relief, Fox must therefore show that


                                     12
 1   counsel’s strategic decision in this regard constituted deficient

 2   performance.

 3          “[S]trategic choices made after thorough investigation of law

 4   and    facts     relevant         to    plausible       options          are     virtually

 5   unchallengeable.”        Strickland,        466     U.S.    at    690.    There     is   no

 6   indication      here    that      counsel        made   a     less     than    reasonable

 7   investigation.         And   it    is     clear      that     counsel         specifically

 8   negotiated for the right to argue for the minimum sentence, as the

 9   plea agreement explicitly carves out such a possibility.                           It was

10   not an unreasonable strategic decision for counsel to advise Fox

11   to seek a ten-year sentence from this court and to argue for the

12   same, despite the fact that it allowed the government to argue for

13   a higher sentence. Fox has not therefore established ineffective

14   assistance of counsel based on counsel’s decision to seek a ten-

15   year sentence.

16          Moreover, to the extent Fox argues that he was misled by

17   counsel into believing that seeking a ten-year sentence would not

18   result in a breach of the plea agreement, the contention is not

19   well   taken.      At    Fox’s     change    of     plea,     the      court    thoroughly

20   explained the sentencing possibilities to Fox, including that his

21   range could be as high as 188 to 235 months and that if he chose

22   to argue for a ten-year sentence, the government would not be bound

23   to recommend a low-end sentence.                 Fox indicated repeatedly that he

24   understood. Under these circumstances, the court does not find

25   credible      Fox’s     contention        that     he   did      not    understand       the

26   ramifications of seeking a ten-year sentence at sentencing.                               He

27   has    not,     therefore,        shown     either      prejudice         or     deficient

28   performance.


                                                 13
 1        Fox is not entitled to relief on his sixth ground for relief.

 2        G. Ground Seven

 3        In his seventh ground for relief, Fox argues that the court

 4   failed to ensure that Fox had gone over his PSR with his attorney,

 5   resulting   in   a     violation   of   Federal   Rule      of   Civil   Procedure

 6   32(i)(1)(A). Fox argues he did not go over the PSR with his

 7   attorney. If he had, he argues, he would have discovered that he

 8   incorrectly received three additional criminal history points for

 9   a dishonorable discharge that did not exist.

10        To the extent Fox asserts trial and appellate counsel were

11   ineffective for failing to raise this point, the argument is

12   without merit. Fox cannot demonstrate prejudice, for the reasons

13   set forth with respect to Ground Four. Furthermore, appellate

14   counsel was not deficient in failing to raise the issue because

15   Fox had waived any sentencing errors as part of his plea agreement.

16   See (ECF No. 601 at 14); United States v. Savage, 406 Fed. App’x

17   220, 221 (9th Cir. 2010) (unpublished opinion) (defendant’s waiver

18   of his right to appeal “‘the manner in which [his] sentence [was]

19   determined’ . . . plainly encompasses the district court’s alleged

20   errors under Rule 32(i)(1)(A). . . .”).

21        To the extent Fox argues that he is entitled to relief based

22   on the court’s error, he would not be entitled to relief -- even

23   assuming    he   had    not   waived    this   claim   as    part   of   his   plea

24   agreement. See Hill v. United States, 368 U.S. 424, 426 (1962)

25   (holding that, without more, a technical violation of Rule 32 “is

26   not of itself an error that can be raised by collateral attack.”);

27   Cavines v. United States, 2008 WL 4372712, at *6 (N.D. Ill. Mar.

28   25, 2008); United States v. Reyes, 2006 WL 3289945, at *2 (W.D.


                                              14
 1   Mich. Nov. 13, 2006); Taylor v. United States, 2006 WL 1745104, at

 2   *1 (E.D. Tenn. June 21, 2006). Collateral relief for a technical

 3   violation of Rule 32 is available only where the defendant has

 4   been prejudiced by the court’s error. Peguero v. United States,

 5   526 U.S. 23, 27-28 (1999). Because, as discussed above, Fox has

 6   not    demonstrated     that   his    criminal     history      category   was

 7   incorrectly calculated, he has not demonstrated that he suffered

 8   prejudice.    As such, Fox is not entitled to relief on his seventh

 9   ground for relief.

10          H. Ground Eight

11          In Fox’s eighth ground for relief, 3 Fox argues that his

12   appellate waiver was not knowing and voluntary.              Fox argues that

13   neither the court nor his attorney fully explained the appellate

14   waiver. His allegations also appear to suggest a claim that his

15   plea was not knowing and voluntary, because he asserts he was

16   misled by his counsel into believing he would receive a ten-year

17   sentence and bullied by the government into entering a plea.

18          The government argues that Fox’s allegations are completely

19   belied by his responses to the court’s canvass at the time he

20   changed his guilty plea. The government argues that Fox’s assertion

21   that    he   was   confused    by    the   proceedings     is    particularly

22   unbelievable in light of his many contacts with, and convictions

23   through, the criminal justice system.

24          As discussed previously, the court engaged in a significant

25   canvass of Fox, in which it repeatedly asked Fox if he understood

26   the proceedings or if he had any questions, and in which Fox

27   3 The eighth ground for relief appears in Fox’s supplement, which he identifies
     as an addendum to Ground Five. (ECF No. 856 at 34-40). As previously noted, the
28   court construes this claim as Ground Eight.


                                           15
 1   repeatedly advised that he had not been promised anything to enter

 2   his plea or threatened to do so.

 3         “Solemn declarations in open court carry a strong presumption

 4   of verity. The subsequent presentation of conclusory allegations

 5   unsupported by specifics is subject to summary dismissal, as are

 6   contentions that in the face of the record are wholly incredible.”

 7   Blackledge v. Allison, 431 U.S. 63, 74 (1977); see also United

 8   States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008) (“Statements

 9   made by a defendant during a guilty plea hearing carry a strong

10   presumption of veracity in subsequent proceedings attacking the

11   plea.”).

12         Fox   repeatedly    indicated        that     he    understood   the   plea

13   agreement in all of its relevant particulars and indicated that no

14   one had promised him anything to sign the agreement. His assertions

15   now that his plea, including the appellate waiver, was not knowing

16   or voluntary are not well taken.                  The court is likewise not

17   persuaded that Fox did not understand that arguing for a sentence

18   below ten years would open him up to an argument by the government

19   for   a   high-end   sentence,   as   that        possibility   was    explicitly

20   discussed with him during the canvass, and Fox stated that he

21   understood.    Fox therefore cannot establish either that his plea

22   and appellate waiver was unknowing or involuntary, that he was

23   bullied into entering the plea, or that he was misled by counsel

24   to do so.

25         Appellate counsel was not, moreover, ineffective in conceding

26   the validity of the appellate waiver.                    Not only did the plea

27   agreement set forth the waiver, the court went over the waiver

28   with Fox in detail, specifically advising him that the only thing


                                           16
 1   he   would   be   allowed    to   appeal     would   be   an   above-Guidelines

 2   sentence.    Appellate counsel was not deficient in conceding the

 3   appellate waiver’s validity as to any and all claims, nor did

 4   counsel’s conduct cause Fox prejudice.

 5          Fox is not entitled to relief on his eighth ground for relief.

 6          I. Ground Nine

 7          In his ninth ground for relief, Fox asserts that trial counsel

 8   was ineffective for failing to require the government to produce

 9   a lab report of the drugs seized from his vehicle.               He argues that

10   the drugs were of poor quality and thus he may not have possessed

11   at least fifty grams of actual methamphetamine.

12          The government argues that because Fox admitted to possessing

13   314 grams of pure methamphetamine, he cannot demonstrate deficient

14   performance or prejudice.

15          Fox has not established that had counsel obtained a lab report

16   he would not have entered a plea of guilty to Count Eight of the

17   second superseding indictment. Moreover, he has not established

18   that counsel was deficient for failing to seek a report.              The DEA’s

19   lab report reflected that Fox was found in possession of 314 grams

20   of pure methamphetamine. Fox has not established that reasonable

21   counsel would have pursued further testing to determine if the

22   amount of actual methamphetamine in this sample fell below 50

23   grams, particularly where            the government was offering a plea

24   agreement that dismissed the other three charges pending against

25   Fox.   Fox   therefore      cannot    demonstrate    deficient    performance,

26   either.

27          Fox is not entitled to relief on his ninth ground for relief.

28          J. Other Assertions


                                             17
 1         The   motion   contains    several      additional    assertions     not

 2   obviously tied to any ground for relief.          For example, Fox argues

 3   that the court injected itself into the plea negotiations by

 4   expressing its opinion on the applicable sentencing range during

 5   the sentencing hearing. This claim is without merit.              The court’s

 6   opinion as to the applicable sentencing range after the defendant

 7   had   already   entered    a   change    of   plea   does   not    constitute

 8   involvement in plea negotiations.

 9         Fox also argues his offense level was improperly calculated

10   to be level 31 when it should have been 29 in accordance with the

11   plea agreement. (ECF No. 856 at 17). As noted above, the plea

12   agreement – and the court during its canvass of Fox – specifically

13   note that the offense level could be 29 or 31 depending on whether

14   the obstruction enhancement were to apply. Because an offense level

15   of 31 was contemplated by the plea agreement, this argument is

16   without merit. It is, moreover, waived by Fox’s valid appellate

17   waiver.

18         The   court    has   additionally       considered    all    of    Fox’s

19   contentions not herein addressed and finds them to be without

20   merit.

21   IV. Evidentiary Hearing

22         Fox requests an evidentiary hearing. The court is not required

23   to conduct a hearing on a § 2255 motion if “the motion and the

24   files and records of the case conclusively show that the prisoner

25   is entitled to no relief.” 28 U.S.C. § 2255(b).         Because the motion

26   and files and records of this case conclusively show that Fox is

27   not entitled to relief, his request for an evidentiary hearing

28   will be denied.


                                         18
 1   V. Certificate of Appealability

 2        In order to proceed with an appeal, Fox must receive a

 3   certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

 4   P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

 5   (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

 6   551-52    (9th   Cir.    2001).       Generally,       a    defendant    must     make   “a

 7   substantial showing of the denial of a constitutional right” to

 8   warrant a certificate of appealability. Allen, 435 F.3d at 951; 28

 9   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

10   (2000). “The petitioner must demonstrate that reasonable jurists

11   would find the district court’s assessment of the constitutional

12   claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

13   529 U.S. at 484). In order to meet this threshold inquiry, Fox has

14   the burden of demonstrating that the issues are debatable among

15   jurists     of   reason;       that    a    court      could     resolve    the    issues

16   differently;     or     that    the    questions           are   adequate   to    deserve

17   encouragement to proceed further. Id.

18        The court has considered the issues raised by Fox, with

19   respect to whether they satisfy the standard for issuance of a

20   certificate of appealability, and determines that none meet that

21   standard.    Accordingly,        Fox       will   be       denied   a   certificate      of

22   appealability.

23   VI. Conclusion

24        In accordance with the foregoing, IT IS THEREFORE ORDERED

25   that Fox’s motion to vacate, set aside or correct sentence pursuant

26   to 28 U.S.C. § 2255 (ECF No. 856) is DENIED.

27        IT IS FURTHER ORDERED that Fox’s request for an evidentiary

28   hearing is DENIED.


                                                  19
 1        IT IS FURTHER ORDERED that Fox is DENIED a certificate of

 2   appealability.

 3        The Clerk of Court shall enter final judgment accordingly.

 4        DATED: This 12th day of February, 2020.
 5

 6                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    20
